DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed August 13, 2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-28 and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al 9,451,220 (hereinafter Wu).
Regarding claims 25 and 36, Wu discloses a method for communications at a satellite terminal (the satellite terminal comprising an antenna, a processor, memory coupled to the processor, and instructions stored in the memory and executable by the processor to cause the satellite terminal to perform the method (see figs. 1A and 7, col. 11, line 55 – col. 12, line 23), the method comprising: 
measuring, at the satellite terminal, a plurality of transmissions received from one or more satellites; (see col. 2, lines 22-24)
associating each of the plurality of transmissions with a respective location of a transmitting satellite; (see Fig. 1a col. 4, lines 38-51 Each satellite displayed in FIG. 1A lists the geostationary orbital slot at which the satellite is located and the frequency band within which the satellite transmits.)
determining an attenuation profile based at least in part on mapping a radio frequency (RF) signal characteristic associated with the plurality of transmissions and based at least in part on the respective locations of the transmitting satellite; (see Fig. 3 col. 6, lines 33-36 and col. 8, lines 7-17 The signal power measuring device 180 may be an installation meter, signal power meter, signal quality meter, or some other device that measures a satellite signal received by the ODU 105. The measurements from signal power measuring device 180 are used to determine an ODU antenna pattern (attenuation profile) for a satellite during ODU alignment.  FIG. 3 illustrates an example of an ODU antenna pattern comparison 300 between a signal received from a satellite transmitting) and

	Regard claims 26 and 37 as applied to claims 35 and 36, Wu further discloses wherein measuring the plurality of transmissions comprises:
receiving transmissions via a second antenna of the satellite terminal that is configured for unidirectional communications (see col. 2, lines 22-24, col. 4, lines 25-27).
	Regarding claims 27 and 38 as applied to claims 25 and 36, Wu further discloses wherein determining the attenuation profile is based at least in part on a physical location of the satellite terminal (see Fig. 3 col. 6, lines 33-36 and col. 8, lines 7-17, col. 9, lines 40-67. The signal power measuring device 180 may be an installation meter, signal power meter, signal quality meter, or some other device that measures a satellite signal received by the ODU 105. The measurements from signal power measuring device 180 are used to determine an ODU antenna pattern (attenuation profile) for a satellite during ODU alignment.  FIG. 3 illustrates an example of an ODU antenna pattern comparison 300 between a signal received from a satellite transmitting).
claims 28 and 39 as applied to claims 25 and 36, Wu further discloses wherein the RF signal characteristic associated with the plurality of transmissions comprises one or more of:
RF signal strength, RF signal attenuation, RF signal interference, RF signal-to- noise ratio, or RF signal-to-interference-plus-noise ratio, or any combination thereof (see Fig. 3 col. 2, lines 13-21, col. 6, lines 33-36 and col. 8, lines 7-17 The signal power measuring device 180 may be an installation meter, signal power meter, signal quality meter, or some other device that measures a satellite signal received by the ODU 105. The measurements from signal power measuring device 180 are used to determine an ODU antenna pattern (attenuation profile) for a satellite during ODU alignment.  FIG. 3 illustrates an example of an ODU antenna pattern comparison 300 between a signal received from a satellite transmitting).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-8, 10, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al 9,451,220 (hereinafter Wu) in view of Runyon et al 9,979,082 (hereinafter Runyon).
Regarding claim 1 Wu discloses teaches a method of for communications at a satellite terminal (the satellite terminal comprising an antenna, a processor, memory coupled to the processor, and instructions stored in the memory and executable by the processor to cause the satellite terminal to perform the method (see figs. 1A and 7, col. 11, line 55 – col. 12, line 23) comprising:

determining an attenuation profile for the satellite terminal based at least in part on mapping a radio frequency (RF) signal characteristic associated with the signals; (see Fig. 3 col. 6, lines 33-36 and col. 8, lines 7-17 The signal power measuring device 180 may be an installation meter, signal power meter, signal quality meter, or some other device that measures a satellite signal received by the ODU 105. The measurements from signal power measuring device 180 are used to determine an ODU antenna pattern (attenuation profile) for a satellite during ODU alignment.  FIG. 3 illustrates an example of an ODU antenna pattern comparison 300 between a signal received from a satellite transmitting)
installing an antenna of the satellite terminal with a boresight alignment that is based at least in part on the attenuation profile, (see col. 1, lines 60-65, col. 2, lines 30-33 and Col. 5, lines 17-26 method for assisting with issues existing alignment methods is that current alignment methods of the ODU are difficult for an installer (especially a first time installer, such as a new subscriber) to execute The ODU may then be set to the average peak angle to complete fine alignment of the ODU with multiple satellites)... To help more accurately align an ODU, alignment is typically evaluated and adjusted using azimuth, elevation, and tilt angles so that signals from multiple satellites (e.g., satellites 131-135) can be received by an ODU)
Wu teaches course and fine antenna adjustment utilizing peak angle calculation device used by the installer but fails to explicitly teach:

	Regarding claims 3 and 12 as applied to claims 1 and 10, Wu further discloses establishing a communications link with a satellite based at least in part on installing the antenna with the boresight alignment (Fig. 6, col. 11, lines 1-20).
	Regarding claims 5 and 14 as applied to claims 1 and 10, Wu further discloses wherein receiving the signals comprises: receiving transmissions via a second antenna of the satellite terminal that is configured for unidirectional communications (see col. 2, lines 22-24, col. 4, lines 25-27).
	Regarding claims 6 and 15 as applied to claims 1 and 10, Wu further discloses measuring, at the satellite terminal, a plurality of transmissions received from the one or more satellites (see col. 2, lines 22-24);
associating each of the plurality of transmissions with a respective location of a transmitting satellite (see Fig. 1a col. 4, lines 38-51 Each satellite displayed in FIG. 1A 
	Regarding claims 7 and 16 as applied to claims 6 and 15, Wu further discloses wherein determining the attenuation profile is based at least in part on a physical location of the satellite terminal (see Fig. 3 col. 6, lines 33-36 and col. 8, lines 7-17, col. 9, lines 40-67. The signal power measuring device 180 may be an installation meter, signal power meter, signal quality meter, or some other device that measures a satellite signal received by the ODU 105. The measurements from signal power measuring device 180 are used to determine an ODU antenna pattern (attenuation profile) for a satellite during ODU alignment.  FIG. 3 illustrates an example of an ODU antenna pattern comparison 300 between a signal received from a satellite transmitting).
	Regarding claims 8 and 17 as applied to claims 1 and 10, Wu further discloses wherein the RF signal characteristic associated with the signals comprises one or more of: RF signal strength, RF signal attenuation, RF signal interference, RF signal-to- noise ratio, or RF signal-to-interference-plus-noise ratio, or any combination thereof (see Fig. .
Claims 19-23 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al 9,451,220 (hereinafter Wu) in view of Wiedeman 6,587,687.
Regarding claims 19 and 30, Wu teaches a method of for communications at a satellite terminal (the satellite terminal comprising an antenna, a processor, memory coupled to the processor, and instructions stored in the memory and executable by the processor to cause the satellite terminal to perform the method (see figs. 1A and 7, col. 11, line 55 – col. 12, line 23) comprising:
receiving, at the satellite terminal, signals from one or more satellites; (see col. 5, lines 55-65 and col. 6, lines 28-30 Set-top box 120 (terminal) receiving data from satellites 131-135)
determining an attenuation profile for the satellite terminal based at least in part on mapping a radio frequency (RF) signal characteristic associated with the signals; (see Fig. 3 col. 6, lines 33-36 and col. 8, lines 7-17 The signal power measuring device 180 may be an installation meter, signal power meter, signal quality meter, or some other device that measures a satellite signal received by the ODU 105. The measurements from signal power measuring device 180 are used to determine an ODU antenna 
installing an antenna of the satellite terminal with a boresight alignment that is based at least in part on the attenuation profile; and (col. 1, lines 60-65, col. 2, lines 30-33 and col. 5, lines 17-26) method for assisting with issues existing alignment methods is that current alignment methods of the ODU are difficult for an installer (especially a first time installer, such as a new subscriber) to execute The ODU may then be set to the average peak angle to complete fine alignment of the ODU with multiple satellites)... To help more accurately align an ODU, alignment is typically evaluated and adjusted using azimuth, elevation, and tilt angles so that signals from multiple satellites (e.g., satellites 131-135) can be received by an ODU)
establishing a communications link with a satellite based at least in part on installing the antenna with the boresight alignment, wherein the satellite is associated with a low earth orbit or a medium earth orbit. (see col. 4, line 65-col. 5, line15 In this case, all five satellites are capable of establishing a second satellite link by transmitting (establishing a communication link with a satellite not claims as the one or more) a corresponding second downlink signal characterized by a polarization different from the first downlink signal polarization (RHCP).For example, satellite 131 may establish a second satellite link with ODU 105 by transmitting a second downlink signal 161 (not displayed) to ODU 105. For another example, satellite 132 may establish a second satellite link with ODU 105 by transmitting a second downlink signal 162 (not displayed) to ODU 105. Additionally, all five of the second downlink signals 161-165 (not displayed) may be 
Wu teaches the antenna alignment with respect to satellites in general but fails to explicitly recite low or medium orbit satellites. However, in the same field of endeavor, Weidemann teaches a satellite attenuation control system that can be used for with Low or medium orbit satellites (col. 2, lines 44-50). 
It would have been obvious to one of ordinary skill in the art at the time of filing to use Wu’s antenna alignment system with low or medium orbit satellites of Weidmann as the combination simply used known types of satellites and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claims 20 and 31 as applied to claims 19 and 30, Wu further discloses wherein receiving the signals comprises: receiving transmissions via a second antenna of the satellite terminal that is configured for unidirectional communications (see col. 2, lines 22-24, col. 4, lines 25-27).
Regarding claims 21 and 32 as applied to claims 19 and 30, Wu further discloses measuring, at the satellite terminal, a plurality of transmissions received from the one or more satellites (see col. 2, lines 22-24);
associating each of the plurality of transmissions with a respective location of a transmitting satellite (see Fig. 1a col. 4, lines 38-51 Each satellite displayed in FIG. 1A lists the geostationary orbital slot at which the satellite is located and the frequency 
	Regarding claims 22 and 33 as applied to claims 21 and 32, Wu further discloses wherein determining the attenuation profile is based at least in part on a physical location of the satellite terminal (see Fig. 3 col. 6, lines 33-36 and col. 8, lines 7-17, col. 9, lines 40-67. The signal power measuring device 180 may be an installation meter, signal power meter, signal quality meter, or some other device that measures a satellite signal received by the ODU 105. The measurements from signal power measuring device 180 are used to determine an ODU antenna pattern (attenuation profile) for a satellite during ODU alignment.  FIG. 3 illustrates an example of an ODU antenna pattern comparison 300 between a signal received from a satellite transmitting).
	Regarding claims 23 and 34 as applied to claims 19 and 30, Wu further discloses wherein the RF signal characteristic associated with the signals comprises one or more of: RF signal strength, RF signal attenuation, RF signal interference, RF signal-to- noise ratio, or RF signal-to-interference-plus-noise ratio, or any combination .
Claims 29 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al 9,451,220 (hereinafter Wu) in view of Ling 20140051347.
Regarding claims 29 and 40 as applied to claims 25 and 36, Wu further discloses the claimed invention except wherein the one or more satellites comprises a global navigation satellite system constellation. In the same field of endeavor, Ling discloses a satellite terminal for receiving a plurality of measurements from one or more satellites, wherein the one or more satellites comprises a global navigation satellite system constellation (see [0023], [0027], [0030], [0047]-[0048]). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ling with Wu by receiving GPS signals from signal source(s) as taught by Ling, for the benefit of determining a location, position, or coverage area associated with an attenuation pattern.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al 9,451,220 (hereinafter Wu) in view of Runyon et al 9,979,082 (hereinafter Runyon) as applied to claim 3 above, and further in view of Wiedeman 6,587,687.
claims 4 and 13 as applied to claim 3 and 12, Wu as modified by Runyon discloses the claimed invention except wherein the satellite is associated with a low earth orbit or a medium earth orbit. In a similar field of endeavor, Wiedeman discloses determining an attenuation profile for a satellite terminal based on mapping a radio frequency characteristic associated with the signal, wherein the terminal receives signals from one or more low earth orbit or medium earth orbit satellite(s) (see figs. 2A-2F, 7, col. 4, lines 44-52, col. 10, lines 15-64). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wiedeman with the combination of Wu and Runyon by implementing Leo/GEO satellite and receiving signals for the satellites, as disclosed by Wiedeman, for the benefit of directly determining an attenuation potential of the satellite signals in an environment/location.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al 9,451,220 (hereinafter Wu) in view of Runyon et al 9,979,082 (hereinafter Runyon) as applied to claims 1 and 10 above, and further in view of Ling 20140051347.
Regarding claims 9 and 18 as applied to claims 1 and 10, Wu as modified by Runyon discloses the claimed invention except wherein the one or more satellites comprises a global navigation satellite system constellation. In the same field of endeavor, Ling discloses a satellite terminal for receiving a plurality of measurements from one or more satellites, wherein the one or more satellites comprises a global navigation satellite system constellation (see [0023], [0027], [0030], [0047]-[0048]). It would therefore have been obvious to one of ordinary skill in the art before the effective .
Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al 9,451,220 (hereinafter Wu) in view of Wiedeman 6,587,687 as applied to claims 19 and 30 above, and further in view of Ling 20140051347.
Regarding claims 24 and 35 as applied to claims 19 and 30, Wu as modified by Wiedeman discloses the claimed invention except wherein the one or more satellites comprises a global navigation satellite system constellation. In the same field of endeavor, Ling discloses a satellite terminal for receiving a plurality of measurements from one or more satellites, wherein the one or more satellites comprises a global navigation satellite system constellation (see [0023], [0027], [0030], [0047]-[0048]). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ling with the combination of Wu and Wiedeman by receiving GPS signals from signal source(s) as taught by Ling, for the benefit of determining a location, position, or coverage area associated with an attenuation pattern.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648